Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Response to Arguments
Applicant’s arguments/remarks, (see page(s) 5), filed on 10/28/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The closest prior art reference of Maselli et al. (2015/0049335 A1), Schlueter  et al. (2011/0306856 A1) and Schlueter et al. (2016/0282263 A1) discloses a foreign particle detection system/method for detecting foreign particles in a liquid.
However, Maselli, Schlueter and Schlueter fail to disclose, teach or suggest a compressible cleaning material reservoir that is configured to selectively provide a cleaning liquid with a cleaning material of the cleaning solution, as claimed and as 

Allowable Subject Matter
Claims 1-21 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a compressible cleaning material reservoir that is configured to selectively provide a cleaning liquid with a cleaning material of the cleaning solution, in combination with the rest of the limitations of the claim. Claims 2-10 are allowable by virtue of their dependency. 
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious cleaning, by a cleaning unit, the liquid conduit with a cleaning solution; wherein a cleaning liquid with a cleaning material of the cleaning solution is supplied from a compressible cleaning material reservoir, in combination with the rest of the limitations of the claim. Claims 12-21 are allowable by virtue of their dependency.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a foreign particle detection system/method for detecting foreign particles in a liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886